Case 4:19-cv-00358-ALM Document 12-3 Filed 07/08/19 Page 1 of 17 PageID #: 494




         EXHIBIT C
Case 4:19-cv-00358-ALM Document 12-3 Filed 07/08/19 Page 2 of 17 PageID #: 495



                                                    Trademark Trial and Appeal Board Electronic Filing System. httpilestta uspto gov
                                                                         ESTTA Tracking number:           ESTTA633382
                                                                                       Filing date:           10/16/2014
                           IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
                             BEFORE THE TRADEMARK TRIAL AND APPEAL BOARD

                                             Notice of Opposition
    Notice is hereby given that the following parties oppose registration of the indicated application.

    Opposers Information
     Name                  U.S. Music Corporation
     Granted to Date       10/22/2014
     of previous ex-
     tension
     Address               1000 Corporation Grove Drive
                           Buffalo Grove, IL 60089
                           UNITED STATES

     Name                  ESP Shibuya Enterprises, Inc.
     Granted to Date       10/22/2014
     of previous ex-
     tension
     Address               10903 Vanowen Street
                           North Hollywood, CA 91605
                           UNITED STATES

     Name                  Cordoba Music Group, Inc.
     Granted to Date       10/22/2014
     of previous ex-
     tension
     Address               1455 19th Street
                           Santa Monica, CA 90404
                           UNITED STATES

     Name                  Collings Guitars, Inc.
     Granted to Date       10/22/2014
     of previous ex-
     tension
     Address               11210 West Highway 290
                           Austin, TX 78737
                           UNITED STATES

     Name                  Ed Roman Enterprises, Inc.
     Granted to Date       10/22/2014
     of previous ex-
     tension
     Address               10080 West Alta DriveSuite 200
                           Las Vegas, NV 89145
                           UNITED STATES

     Name                  Armadillo Enterprises, Inc.
     Granted to Date       10/22/2014
Case 4:19-cv-00358-ALM Document 12-3 Filed 07/08/19 Page 3 of 17 PageID #: 496



     of previous ex-
     tension
     Address           4924 West Waters Avenue
                       Tampa, FL 33634
                       UNITED STATES

     Name              Schecter Guitar Research, Inc.
     Granted to Date   10/22/2014
     of previous ex-
     tension
     Address           10953 Pendleton Street
                       Sun Valley, CA 91352
                       UNITED STATES

     Name              Westheimer Corporation
     Granted to Date   10/22/2014
     of previous ex-
     tension
     Address           3451 West Commercial Avenue
                       Northbrook, IL 60062
                       UNITED STATES

     Name              Peavey Electronics Corporation
     Granted to Date   10/22/2014
     of previous ex-
     tension
     Address           5022 Hartley Peavey Drive
                       Meridian, MS 39305
                       UNITED STATES

     Name              Warwick GmbH & Co. Music Equipment KG
     Granted to Date   10/22/2014
     of previous ex-
     tension
     Address           Gewerbepark 46
                       Markneukirchen, D-08258
                       GERMANY

     Name              James Trussart Guitars, Inc.
     Granted to Date   10/22/2014
     of previous ex-
     tension
     Address           1307 Allesandro Street
                       Los Angeles, CA 90026
                       UNITED STATES

     Name              JS Technologies, Inc.
     Granted to Date   10/22/2014
     of previous ex-
     tension
     Address           601 (A&B) Crane Street
                       Lake Elsinore, CA 92530
                       UNITED STATES
Case 4:19-cv-00358-ALM Document 12-3 Filed 07/08/19 Page 4 of 17 PageID #: 497



     Name                Premier Builders Guild, LLC
     Granted to Date     10/22/2014
     of previous ex-
     tension
     Address             201 South Highland Avenue
                         Pittsburgh, PA 15206
                         UNITED STATES

     Name                Sadowsky Guitars, Ltd.
     Granted to Date     10/22/2014
     of previous ex-
     tension
     Address             2107 41st Avenue4th Floor
                         Long Island City, NY 11101
                         UNITED STATES

     Name                John Hornby Skewes & Co., Ltd.
     Granted to Date     10/22/2014
     of previous ex-
     tension
     Address             Salem House, Parkinson Approach
                         Garforth Leeds, LS25 2HR
                         UNITED KINGDOM

     Attorney informa-   Ronald S. Bienstock, Esq.
     tion                Bienstock & Michael, P.C.
                         411 Hackensack Avenue, 7th Floor
                         Hackensack, NJ 07601
                         UNITED STATES
                         ip@musicesq.com Phone:201-525-0300

    Applicant Information
     Application No      86168793                       Publication date     06/24/2014
     Opposition Filing   10/16/2014                     Opposition Peri-     10/22/2014
     Date                                               ad Ends
     Applicant           Gibson Brands, Inc.
                         309 Plus Park Boulevard
                         Nashville, TN 37217
                         UNITED STATES

    Goods/Services Affected by Opposition
     Class 015. First Use: 1958/12/31 First Use In Commerce: 1958/12/31
     All goods and services in the class are opposed, namely: stringed musical instruments

    Grounds for Opposition
     The mark is merely descriptive                     Trademark Act section 2(e)( 1)
     Genericness                                        Trademark Act section 23

     Related Proceed-    Gibson Brands, Inc. and John Hornby Skewes & Co., Ltd. are involved in two
     ings                proceedings involving a similar mark (U.S. Reg. No. 2,007,277) Cancellation No.
                         92058944 in the TTAB and Case No. CV 2:14-00609-DDP-SS in the United
                         States District Court for the Central District of California
Case 4:19-cv-00358-ALM Document 12-3 Filed 07/08/19 Page 5 of 17 PageID #: 498




    I Attachments       I AII_Opposers_Notice_of_Opp.pdf(90013 bytes)
                                             Certificate of Service
    The undersigned hereby certifies that a copy of this paper has been served upon all parties, at their address
    record by First Class Mail on this date.


     Signature            /Brent M. Davis/
     Name                 Brent M. Davis, Esq.
     Date                 10/16/2014
Case 4:19-cv-00358-ALM Document 12-3 Filed 07/08/19 Page 6 of 17 PageID #: 499




     IN THE UNITED STATES PATENT AND TRADEMARK OFFICE BEFORE THE
                   TRADEMARK TRIAL AND APPEAL BOARD

  In the Matter of Trademark Application Serial No. 86/168,793:
  Filing Date: January 17, 2014
  Published in the Trademark Official Gazette on June 24, 2014


                                               )
  ARMADILLO ENTERPRISES, INC.,                 )
  COLLINGS GUITARS, INC.,                      )
  CORDOBA MUSIC GROUP, INC., ED                )
  ROMAN ENTERPRISES, INC., E.S.P.              )
  SHIBUYA ENTERPRISES, INC.,                   )
  JAMES TRUSSART GUITARS, INC.,                )              Opposition No. - - - -
  JOHN HORNBY SKEWES & CO., LTD.,              )
  JS TECHNOLOGIES, INC., PEAVEY                )
  ELECTRONICS CORPORATION,                     )
  PREMIER BUILDERS GUILD, LLC,                 )
  SADOWSKY GUITARS, LTD.,                      )
  SCHECTER GUITAR RESEARCH,                    )
  INC., U.S. MUSIC CORPORATION,                )
  WARWICK GMBH & CO. MUSIC                     )
  EQUIPMENT KG, AND WESTHEIMER                 )
  CORPORATION,                                 )
                                               )
                        Opposers,              )
                                               )
         v.                                    )
                                               )
  GIBSON BRANDS, INC.,                         )
                                               )
                        Applicant.             )
                                               )




                                     NOTICE OF OPPOSITION



         Opposers Armadillo Enterprises, Inc.; Collings Guitars, Inc.; Cordoba Music Group, Inc.;

  Ed Roman Enterprises, Inc.; E.S.P. Shibuya Enterprises, Inc.; James Trussart Guitars, Inc.; John


                                                   1
Case 4:19-cv-00358-ALM Document 12-3 Filed 07/08/19 Page 7 of 17 PageID #: 500




  Hornby Skewes & Co., Ltd.; JS Technologies, Inc.; Peavey Electronics Corporation; Premier

  Builders Guild, LLC; Sadowsky Guitars, Ltd.; Schecter Guitar Research, Inc.; U.S. Music

  Corporation; Warwick GmbH & Co. Music Equipment KG; and Westheimer Corporation

  (collectively, the "Opposers"), believe that they will be damaged by the registration of the mark

  in Application Serial No. 86/168,793, and hereby opposes the same. As grounds for the

  opposition, by their attorney of record, Opposers allege as follows:

                                            THE OPPOSERS

             1.   Armadillo Enterprises, Inc., a Florida Corporation, having a principal place of

  business at 4924 West Waters Avenue, Tampa, Florida 33634, United States, is a manufacturer

  and seller of guitars and bass guitars.

             2.   Collings Guitars, Inc., a Texas Corporation, having a principal place of business

  at 11210 West Highway 290, Austin, Texas 78737, United States, is a manufacturer and seller of

  guitars.

             3.   Cordoba Music Group, Inc., a California Corporation, having a principal place of

  business at 1455 19th Street, Santa Monica, California 90404, United States, is a manufacturer

  and seller of guitars and bass guitars.

             4.   Ed Roman Enterprises, Inc., a Nevada Corporation, having a principal place of

  business at 10080 West Alta Drive, Suite 200, Las Vegas, Nevada 89145, United States, is a

  manufacturer and seller of guitars and bass guitars.

             5.   E.S.P. Shibuya Enterprises, Inc., a California Corporation, having a principal

  place of business at 10903 Vanowen Street, North Hollywood, California 91605, United States,

  is a manufacturer and seller of guitars and bass guitars.




                                                    2
Case 4:19-cv-00358-ALM Document 12-3 Filed 07/08/19 Page 8 of 17 PageID #: 501




           6.    James Trussart Guitars, Inc., a California Corporation, having a principal place of

  business at 1307 Allesandro Street, Los Angeles, California 90026, United State, is a

  manufacturer and seller of guitars and bass guitars.

           7.    John Hornby Skewes & Co., Ltd., a United Kingdom Corporation, having a

  principal place of business at Salem House, Parkinson Approach, Garforth, Leeds LS25 2HR,

  United Kingdom, is a manufacturer and seller of guitars and bass guitars.

           8.    JS Technologies, Inc., a California Corporation, having a principal place of

  business at 601 (A&B) Crane Street, Lake Elsinore, California 992530, United State, is a

  manufacturer and seller of guitars and bass guitars.

           9.    Premier Builders Guild, LLC, a Delaware Limited Liability Company, having a

  principal place of business at 201 South Highland Avenue, Pittsburgh, Pennsylvania 15206,

  United State, is a manufacturer and seller of guitars and bass guitars.

           10.   Peavey Electronics Corporation, a Delaware Corporation, having a principal place

  of business at 5022 Hartley Peavey Drive, Meridian, Mississippi 39305, United States, is a

  manufacturer and seller of guitars and bass guitars.

           11.   Sadowsky Guitars, Ltd., a New York Corporation, having a principal place of

  business at 2107 41st Avenue, 4th Floor, Long Island City, New York 11101, United State, is a

  manufacturer and seller of guitars and bass guitars.

           12.   Schecter Guitar Research, Inc., a California Corporation, having a principal place

  ofbusiness at 10953 Pendleton Street, Sun Valley, California 91352, United States, is a

  manufacturer and seller of guitars and bass guitars.




                                                   3
Case 4:19-cv-00358-ALM Document 12-3 Filed 07/08/19 Page 9 of 17 PageID #: 502




             13.   U.S. Music Corporation, an Illinois Corporation, having a principal place of

  business at 1000 Corporation Grove Drive, Buffalo Grove, Illinois 60089, United States, is a

  manufacturer and seller of guitars and bass guitars.

             14.   Warwick GmbH Music Equipment KG, a Germany Corporation, having a

  principal place of business at Gewerbepark 46, Markneukirchen, D-08258, Germany, is a

  manufacturer and seller of guitars and bass guitars.

             15.   Westheimer Corporation, an Illinois Corporation, having a principal place of

  business at 3451 West Commercial Avenue, Northbrook, Illinois 60062, United States, is a

  manufacturer and seller of guitars and bass guitars.

                                           BACKGROUND
           16.     Upon information and belief, Gibson Brands, Inc. ("Applicant") is a Delaware

  Corporation with a principal place of business at 309 Plus Park Boulevard, Nashville, Tennessee

  37217.

           17.     Upon information and belief, Applicant manufactures, sells and distributes

  musical instruments, including, but not limited to, electric guitars and electric bass guitars.

           18.     Opposers are direct competitors of Applicant.

           19.     Application Serial No. 861168,793 (the "'793 App." or the "Mark") seeks

  registration of a product configuration mark consisting "of the uniquely shaped three-

  dimensional configuration for the body portion of the guitar with a curved base, rounded body

  shape, and stylized cutaway rounded curves at the top left and right of the guitar body (the "'793

  Body Shape")" in International Class 015 for "stringed musical instruments."

           20.     Although the description of the Mark states that the '793 Body Shape is three-

  dimensional, the drawing is only for a two-dimensional outline of the body shape.



                                                    4
Case 4:19-cv-00358-ALM Document 12-3 Filed 07/08/19 Page 10 of 17 PageID #: 503




             21.   Applicant filed the '793 App. on January 17, 2014.

             22.   The '793 App. was published in the Trademark Official Gazette on June 24,2014.

             23.   Opposers timely filed for extensions of time to oppose the '793 App. on July 23,

   2014.

             24.   The Board granted the extensions on the same day.

             25.   Opposers timely filed for second extensions of time to oppose on August 20,

   2014.

             26.   The Board granted the second extensions on the same day.

             27.   Opposers file this Notice of Opposition before the expiration of the second

   extensions of time to oppose.

             28.   In 1958, Applicant's predecessor-in-interest began manufacturing, advertising,

   marketing and selling electric guitars incorporating the '793 Body Shape under the model

   designation "ES-335."

             29.   Throughout Applicant's use of the '793 Body Shape, the dimensions have not

   been consistent and variations are common place.

             30.   The '793 Body Shape was, and is, extremely similar to many other guitar body

   shapes.



                                                    5
Case 4:19-cv-00358-ALM Document 12-3 Filed 07/08/19 Page 11 of 17 PageID #: 504




             31.      Shortly thereafter, and continuing throughout the 1960's, numerous other

   companies began manufacturing, advertising, marketing and selling, in the United States, electric

   guitars and basses bearing body shapes that are identical, or substantially similar to, the '793

   Body Shape, including, but not limited to, Aria, Baldwin, Coral, Custom Kraft, Danelectro,

   Fender, Framus, Gretsch, Grimshall, Guild, Guitorgan, Hagstrom, Harmony, Hofner, Hohner,

   Ibanez, Kay, Levin, Micro-Frets, Mosrite, National, Oahu, Ovation, Roger, St. Moritz, Standel,

   Strum & Drum, Supro, Teisco, Univox and Vox.

             32.      In the 1970's, even more companies were manufacturing, advertising, marketing

   and selling, in the United States, electric guitars and basses bearing body shapes that are

   identical, or substantially similar to, the '793 Body Shape, including, but not limited to,

   Acoustic, Aria, BC Kingston, Danelectro, Fender, Framus, Gretsch, Grimshall, Guild, Guitorgan,

   Hagstrom, Harmony, Hofner, Hohner, Ibanez, Kramer, 1 Levin, Micro-Frets, Mosrite, National,

   Ovation, Pearl, Roger, Standel, Travis Bean, Univox and Vox.

             33.      In the 1980's, even more companies were manufacturing, advertising, marketing

   and selling, in the United States, electric guitars and basses bearing body shapes that are

   identical, or substantially similar to, the '793 Body Shape, including, but not limited to, Antoria,

   Aria, Benedetto Guitars, Conn-Selmer, Daion, Danelectro, Defil, Egmond, Eko, Encore, Fender,

   Fenton-Weill, Fernandes, Galanti, Gretsch, Guild, Hagstrom, Heritage, Hofner, Hondo, Ibanez,

   Kramer, LAG, Maton, Moonstone, Ovation, Peavey, Premier, Teisco, Tom Holmes, Travis

   Bean, Valencia, Watkins Lag, Welson, Westbury, Wilson and Yamaha.

             34.      In the 1990's, even more companies were manufacturing, advertising, marketing

   and selling, in the United States, electric guitars and basses bearing body shapes that are



   1
       Applicant purchased Kramer in or around 199 8.

                                                        6
Case 4:19-cv-00358-ALM Document 12-3 Filed 07/08/19 Page 12 of 17 PageID #: 505




   identical, or substantially similar to, the '793 Body Shape, including, but not limited to, Aria

   Artinger, Benedetto, Bolin, Borys, Campellone, D•Aquisto, David Thomas McNaught,

   DeArmond, Defil, Doyle, Ecceshall, Egmond, Eko, Encore, Fender, Fenton-Weill, Galanti,

   Giannini, Gretsch, Gordon-Smith, Guild, Hamer, Harmony, Heritage, Ibanez, Jackson, Kinkade,

   Kyle, Lacy, LAG, Manson, Maton, Oscar Schmidt, Ovation, Paulman, Premier, RC Allen,

   Ribbecke, Samick, Shergold (Hayman), Travis Bean, Vanden, Vox, Wal Custom, Washburn,

   Watkins Lag, Westbury, Welson, Wilson, Yamaha and Zimnicki.

          35.     In the 2000's, even more companies were manufacturing, advertising, marketing

   and selling, in the United States, electric guitars and basses bearing body shapes that are

   identical, or substantially similar to, the '793 Body Shape, including, but not limited to, Agile,

   Alden, Anderberg, Aria, Artinger, Austin, AXL, Bolin, BC Kingston, Brian May, Burly Guitars,

   Canvas, Carruthers, Collings, Cort, Crafter, Daisy Rock, Danelectro, D•Angelico, David Thomas

   McNaught, DBZ, DeArmond, Devlin, Eastman, Eastwood, Eleca, ESP, Eternity, First Act,

   Framus, Fritz Brothers, Fryer, Giannini, Gretsch, Guild, Hagstrom, Hamer, Hanson, Harmony,

   Heritage, Hofner, Hohner, Ibanez, J3, Jackson, Jay Turser, JB Player, Kona, LAG, Legends

   Guitar, M&M, Michael Kelly Guitars, OLP, Oscar Schmidt, Peavey, PRS, RC Allen, Ribbecke,

   Schecter, Sparrow, Stromberg, Tradition, Thorn, Vox, Warwick, Washburn, Wilson, Xaviere and

   Yamaha.

          36.     From 2010, and continuing through the date hereof, even more companies are

   manufacturing, advertising, marketing and selling, in the United States, electric guitars and

   basses bearing body shapes that are identical, or substantially similar to, the '793 Body Shape,

   including, but not limited to, Agile, Aria, Artinger, Bilt, Bolin, Brian May, Burly Guitars,

   Carvin, Cobra, Collings, Daisy Rock, Danelectro, D•Angelico, David Thomas McNaught, DBZ,



                                                     7
Case 4:19-cv-00358-ALM Document 12-3 Filed 07/08/19 Page 13 of 17 PageID #: 506




   Delm Guitars, DGN, Dismal Ax, Dusenberg, Eastman, Eastwood, Electrical Guitar Company,

   ESP, Falbo, Fender, First Act, Framus, Fret-King Black Label, Gene Baker, Giannini, Gretsch,

   Guild, GZ Guitars, Hagstrom, Hanson, Harmony, Heritage, Highland, Hefner, Hutchins, Ibanez,

   Jarrett, Jay Turser, Kasuga, Kona, LAG, Martyn Booth, McCurdy, Navigator, Peavey, PRS,

   Ribbecke, Schecter, Slick Guitars, SX, Thorn, Tony Cochran, Valencia, Venture, Vox, Warwick,

   Washburn, Xaviere, Yamaha and Zimnicki

              37.     Upon information and belief, none of these third parties are subsidiaries of

   Applicanr nor did they license the '793 Body Shape from Applicant.

              38.     Upon information and belief, advertising and sales of third-party guitars bearing

   body shapes that are identical, or substantially similar to, the '793 Body Shape has been, and

   continues to equal or exceed the advertising and sales of Applicant's guitars bearing the '793

   Body Shape.

             39.      As a result of the foregoing rampant use by third parties, the '793 Body Shape is a

   generic electric guitar body shape, does not function as a source identifier and has become a

   standard style of guitar.

             40.      After almost forty (40) years of wide spread use of the '793 Body Shape by many

   musical instrument manufacturers, during which time neither Applicant nor its predecessor-in-

   interest ever treated the '793 Body Shape as a trademark, on or around September 6, 1994,

   Applicant filed Application Serial No. 74/570,029 seeking trademark registration for the '793

   Body Shape on the Principal Register (the '"029 App.").

             41.      The drawing for the '029 App. is identical to the drawing for the '793 App.




   2
       Including Kramer at the time it adopted the '793 Body Shape in the 1970's.

                                                             8
Case 4:19-cv-00358-ALM Document 12-3 Filed 07/08/19 Page 14 of 17 PageID #: 507




               Application Serial No. 86/168,793                  Application Serial No. 74/570,029



          42.      The USPTO refused registration on the Principal Register stating that the '793

   Body Shape "comprises the standard characteristics of an electronic guitar such as a broad based

   body, narrow mid-section, and overall curvilinear design."

          43.      On or around July 23, 1996, Applicant amended the '029 App. to have the '793

   Body Shape placed on the Supplemental Register, stating it "is in the process of gathering

   evidence which clearly establishes the distinctiveness of Applicant's mark and intends to file an

   application to register the mark on the Principal Register at a later date once that process is

   complete."

          44.      The '029 App. matured into U.S. Registration No. 2,007,277 on the Supplemental

   Register.

          45.      Apparently, the process described in paragraph 29 took eighteen (18) years, and

   Applicant filed the '793 App. on January 17,2014.

          46.      As a result of the foregoing rampant use by third parties for more than half a

   century, as well as Applicant's and its predecessor-in-interest's complete failure to treat the '793

   Body Shape as a trademark, the '793 Body Shape is a generic electric guitar body shape and,


                                                     9
Case 4:19-cv-00358-ALM Document 12-3 Filed 07/08/19 Page 15 of 17 PageID #: 508




   therefore, cannot function as a source identifier.

          47.     In the alternative, even if the '793 Body Shape has not become generic, the '793

   App. for registration under 2(f) must be denied because stringed musical instrument consumers

   are confronted with numerous independent uses of body shapes substantially similar or identical

   to the '793 Body Shape. Accordingly, Applicant cannot have acquired distinctiveness in the

   '793 Body Shape.

          48.     If the '793 App. is granted registration and Applicant is granted an exclusive right

   to use the '793 Body Shape, the Opposers will have to discontinue all marketing, advertising and

   sales of stringed musical instrument products that contain the traditional body designs which are

   similar or identical the '793 Body Shape, and, therefore, Opposers will suffer non-reputational

   disadvantages and business injuries therefrom.

          49.     If the '793 App. is granted, the trademark rights granted to Applicant will have a

   chilling effect on the manufacture of a standard guitar body design that has been widely used in

   the musical instrument marketplace for more than half a century.

          WHEREFORE, Opposers pray that the Application be refused, that no registration be

   issued thereon to Applicant and that this opposition be sustained in favor of Opposers.

   II

   II

   II

   II

   II

   II

   II



                                                    10
Case 4:19-cv-00358-ALM Document 12-3 Filed 07/08/19 Page 16 of 17 PageID #: 509




   Dated: Hackensack, New Jersey
          October 16, 2014

                                            Respectfully submitted,
                                            BIENSTOCK & MICHAEL, P.C.


                                            By:   /Ronald S. Bienstock/

                                                  Ronald S. Bienstock, Esq.
                                                  Brent M. Davis, Esq.
                                                  Bienstock & Michael, P.C.
                                                  411 Hackensack Ave.
                                                  Continental Plaza, 7th Floor
                                                  Hackensack, NJ 07601
                                                  Telephone:     (201) 525-0300
                                                  Facsimile:     (20 1)525-0 133

                                                  ATTORNEYS FOR OPPOSER




                                       11
Case 4:19-cv-00358-ALM Document 12-3 Filed 07/08/19 Page 17 of 17 PageID #: 510




                                    CERTIFICATE OF SERVICE

          The undersigned attorney hereby certifies that a true and complete copy of the foregoing
   Notice of Opposition has been served, via United States Postal Service first-class mail, certified,
   postage pre-paid, on October 16, 2014, on:


   GIBSON BRANDS, INC.
   309 Plus Park Boulevard
   Nashville, TN 37217

   REGISTRANT


                                                        s/ Arrielle S. Millstein!
                                                        Arrielle S. Millstein, Esq.




                                     CERTIFICATE OF FILING

          I hereby certify that this correspondence, including all enclosures and attachments, is
   being transmitted to the United States Patent and Trademark Office, Trademark Trial and Appeal
   Board, via the TTAB's ESTTA procedure on October 16,2014.


                                                     /Brent M. Davis/
                                                     Brent M. Davis, Esq.




                                                   12
